Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Summary of [99bis#41] [NR UP/MAC] Open Issues on SPS and GF – Huawei” (R2-1713173) to Huawei.

Re: Claim(s) 3
Huawei discloses a mobile station apparatus in a communication system at least including a base station apparatus and a mobile station apparatus for performing communication through carrier aggregation simultaneously using multiple serving cells configured by the base station apparatus, wherein the mobile station apparatus is configured to in a case that an uplink timing alignment timer expires, notify a higher layer 

Re: Claim(s) 4
Huawei discloses those limitations as set forth in the rejection of claim(s) 3 above.
Huawei further discloses the limitations of claim 4 as analyzed in the rejection of claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Summary of [99bis#41] [NR UP/MAC] Open Issues on SPS and GF – Huawei” (R2-1713173) to Huawei in view of “Medium Access Control (MAC) Protocol Specification (Release 15)” (3GPP TS 38.321 V15.1.0) to 3GPP.

Re: Claim(s) 1
Huawei discloses a mobile station apparatus in a communication system including at least a base station apparatus and a mobile station apparatus for performing communication through carrier aggregation simultaneously using multiple serving cells configured by the base station apparatus, wherein the mobile station apparatus is configured to in a case that an uplink timing alignment timer expires, suspend Type 1 configured uplink grants configured in all serving cells belonging to a timing advance group associated with the uplink timing alignment timer (pp. 20-21, Question 14, Option 3, Vivo and Huawei comments). 
Huawei does/do not appear to explicitly disclose receive a random access response including a timing advance command configured for the timing advance group, and in a case that a random access preamble included in the random access response is not selected from a contention based random access preamble, or in a case that the random access response includes the contention based random access preamble and includes information indicating successful random access contention resolution, and the uplink timing alignment timer associated with the timing advance group is not running, re-initialize the Type 1 configured uplink grants configured and suspended in the all serving cells belonging to the timing advance group.
However, attention is directed to 3GPP which discloses receive a random access response including a timing advance command configured for the timing advance group (5.1.4, pg. 18, “2> if the Random Access reception …”, “3> else:”, “5> process the received Timing Advance Command”), 
and in a case that a random access preamble included in the random access response is not selected from a contention based random access preamble, or in a case 
and the uplink timing alignment timer associated with the timing advance group is not running (5.2, pg. 21, 2. Else if the timeAlignmentTimer associated with this TAG is not running…”) 
re-initialize the Type 1 configured uplink grants configured and suspended in the all serving cells belonging to the timing advance group (5.2, pg. 21, “3> apply the Timing Advance Command for this TAG”, “3> start the timeAlignmentTimer associated with this TAG”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Huawei invention by employing the teaching as taught by 3GPP to provide the ability to re-initialize configured Type 1 uplink grants that were previously suspended upon reception of an RAR including a timing advance command.  The motivation for the combination is merely the application of a known random access procedure to that of another known random access procedure to achieve predictable results.

Re: Claim(s) 2
Huawei in view of 3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.
Huawei in view of 3GPP further discloses the limitations of claim 2 as analyzed in the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415